516 F.2d 582
Daniel Adrien RENAUDIN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 75-1245.
United States Court of Appeals,Eighth Circuit.
Submitted May 13, 1974.Decided May 16, 1975.

William E. Morrow, Jr., Omaha, Neb., for petitioner.
James P. Morris, Atty., Dept. of Justice, Washington, D. C., for respondent.
Before LAY, HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
The petitioner's permanent resident status, acquired through marriage to an American citizen, was revoked pursuant to 8 U.S.C. § 1256 when the Board of Immigration Appeals affirmed an immigration judge's finding that petitioner entered into a sham marriage for the sole purpose of evading the immigration laws.  Petitioner was subsequently ordered to depart the country before January 4, 1975, or face deportation pursuant to 8 U.S.C. § 1251(a)(2).  He brought a petition for review in this court.


2
On appeal the petitioner challenges the sufficiency of the evidence to support the findings of the Board.  Upon review of the record and the briefs of both parties, we find the record considered as a whole constitutes clear, unequivocal and convincing evidence which supports the decision of the Board.  The petition for review is denied.


3
The decision of the Board of Immigration Appeals dismissing petitioner's appeal from the recission and deportation order is affirmed.